            Case 3:20-cv-01410-BR       Document 1       Filed 08/18/20     Page 1 of 8




Jonathan H. Johnson
OSB #091184
jonathan@moorelawgrouppc. com
John C. Moore
OSB# 920998
j ohn@moorelawgrouppc .corn
Moore Law Group, PC
4248 Galewood Street
Lake Oswego, OR 97035
Ph: 503-675-4300
Fax:   503-675-4301




                             IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF OREGON

                                     PORTLAND DIVISION

MICHAEL SIMON.                                 ) Case No.
                                               )
                Plaintiff,                     )
       V.                                      ) COMPLAINT: Products Liability, Negligence,
                                               ) Fraudulent Misrepresentation, Elder Abuse
HANGER PROSTHETICS & ORTHOTICS                 )
                                               ) Demand for Jury Trial
WEST, INC, a Texas Corporation, and            )
JEREMY D. BILOW. an individual.                )

                Defendants.




                      COMPLAiNT AND DEMAND FOR JURY TMAL

       Plaintiff, Michael Simon (hereafter "Plaintiff) by and through his attorney, Jonathajn H.

Johnson, of Moore Law Group, PC, brings his complaint herein and states and alleges as follows

///

///

///



1 COMPLAINT
            Case 3:20-cv-01410-BR         Document 1       Filed 08/18/20      Page 2 of 8




                               INTRODUCTORYSTATEMENT

                                                   1.

       This court has jurisdiction over Plaintiffs claims because the matter in controversy

exceeds $75, 000 and is between citizens of different states, under 28 U. S.C. §§ 1332.

                                                   2.

       Venue is proper under 28 U. S.C. § 1391(b), in that one or more of the defendantsreside

in the District ofOregon and Plaintiffs' claims for reliefarose in this district in the Portland

Division.


                                                   3.

       The court has supplemental jurisdiction over Plaintiffs pendent state law claims under 28

U. S.C. § 1367.

                                             PARTIES




       At all material times, Plaintiff was a resident of the city of Portland, Multnomah County,

Oregon.

                                                   5.

       At all material times. Defendant Hanger Prosthetics & Orthotics West, Inc. (hereafter

"Hanger"), is a for-profit corporation which is in the business of manufacturing, fitting and

selling prosthetic, orthopedic and surgical appliances and garments and does business in

Portland, Oregon at 2824 SW Sam Jackson Park Rd., Portland, OR 97201-3006.

///

///

///



2 COMPLAINT
           Case 3:20-cv-01410-BR         Document 1       Filed 08/18/20     Page 3 of 8




       The Defendant, Jeremy D. Bilow (hereafter "Bilow), upon information and belief is a

residentofthe state of Oregon and is/wasan employee of Hangerin Portland, Oregon at all

material times.

                                  FACTUALALLEGATIONS

                                                  7.

       [n approximatelyNovember2018, Hanger, togetherwith its employee Bilow, designed

manufactured, fitted, and sold to Plaintiff, age 74, a new "quantumhandsystem" (hereafter

referred to as the " robotic device") for his right hand and forearm. At all times material, Bilow

was acting within the course and scope of his employment with Hanger.

                                                  8.

       Prior to this sale. Plaintiff had suffered a wood chipping accident. This caused Plaintiff

the loss of his dominant right hand. The injury involved the wood chipper cutting off multiple

fingers, followed by surgical amputationat Plaintiffs right wrist. Plaintiffsuffered from

phantompain on his remaining right foreann.

                                                  9.

       At initial contact, Plaintiff informed Hanger and Bilow of his concerns and his

emotionally distressed mental state. He needed aid in performing the basic life functions of

eating, writing, and driving an automobile. Plaintiffinfonned Bilowthat he needed a fiduciary

and was relying on Bilowto act in his best interests. Plaintiffwas willing to pay whateverwas

needed to be able to thrive.

///

//



3 COMPLAINT
           Case 3:20-cv-01410-BR           Document 1      Filed 08/18/20     Page 4 of 8




                                                   10.

       Bilow agreedto act as Plaintiffs fiduciary. As alleged in paragraph 7 above, Bilow

designed, manufactured, and sold Plaintiffa robotic device. From the time Bilow sold the

robotic device to Plaintiff until the time that Plaintiff demanded a refund, Bilow did not inform

Plaintiffthat he hadthe alternative of learningto use his left handto eat and for basic writing,

andthat he had the choice ofusing his left handand right forearm to comfortably and legally

drive any car. When Plaintiffdrove 150 miles to Gig Harbor to meet with Hanger's worldwide

technical director, said director took one look at the robotic device and stated it was not the

preferred solution for learning to drive. Plaintiff also discovered the $70, 000 robotic device was

incapable of holding eating utensils in a position for eating, and of holding writing utensils in the

position for writing. At the time Plaintiff finally determined the device was useless. Plaintiff

asked for a full refund, and Hangerdeclinedto pay the refund.



                FIRST CLAIM FOR^ELIEF: Oreeon Products Liabiiitv Act

                                     (Against Hanger and Bilow)


                                                   11.

       Plaintiff realleges paragraphs 1 through 10.

                                                   12.

        Hanger and Bilow were engaged in the sale of a product in a defective condition

unreasonablydangerousto Plaintiff. This wasthe sale ofa product which was not capableof

being safely used to drive. Therefore, Hanger and Bilow are liable for the physical harm to

Plaintiff pursuant to ORS 30. 920.

///



4 COMPLAINT
              Case 3:20-cv-01410-BR         Document 1       Filed 08/18/20     Page 5 of 8




                                                    13.

       Pursuant to ORS 30. 926, Hanger and Bilow are liable to Plaintiff for punitive damages

for the following reasons:

       (1) after Plaintiff informed Bilow that he was in a vulnerable state from a traumatic injury]

from which he lost his dominant right hand, and needed Bilow and Hanger to be his fiduciary

andplacinghis trust in Bilow and Hanger, Bilow and Hanger, acting in their fiduciary capacity,

sold, designed, manufactured, and fitted the robotic device, for the puqiose ofPlaintiffdriving an|

automobile, charging Plaintiff approximately $70, 000 for said robotic device, knowing the

device was counter-indicated for that purpose;

           (2) Bilow and Hangerplaced Plaintiffin a likelihood ofserious hann from an automobile

accident, knowing that the device would not function for driving an automobile and that the

device, in fact, would interfere with driving an automobile;

           (3) Hanger and Bilow concealed this counter-indication from Plaintiff for approximately

1 year and 3 months after taking his money, as Plaintifftried to make the device function for

driving;

           (4) At the time of sale by Bilow, Plaintiff did not have the benefit of knowing Ryan

Blanck's later comment that the device was "not the preferred solution. " In fact, if forced to use

the robotic device for driving, the robotic device interfered with driving so as to put Plaintiff in

harm's way;

           (5) Upon learning ofDefendants'misrepresentation, Plaintiffdemandeda refund. Hanger

refused to refund Plaintiff his $70, 000 for this non-functional device;

///

///



5 COMPLAINT
           Case 3:20-cv-01410-BR         Document 1       Filed 08/18/20     Page 6 of 8




       (6) An award of punitive damages would deter Hanger and Bilow from selling,

designing,andmanufacturing prosthetic and orthotic devices which are not a solution for the

purpose requestedby the patient andcustomer.

                                                 14.

       Plaintiffis entitled to punitive damagesunder ORS 30.925.

                                                 15.

       Plaintiffhas sufferedeconomic damagesof approximately $70,000.

                                                 16.

       Plaintiff has experienced mental suffering, inconvenience, intermption in his ability to

perform daily activities, andother noneconomic damagesunder Oregon Law, all for which

Plaintiffrequests a sum which a jury decides is fair, but not to exceed the sum of $2, 000,000.



                         SECONDCLAIMFOR RELIEF: Negligence
                                  (Against Hanger and Bjlow)

                                                  17.

Plaintiffreallegesparagraphs 1 through 14.

                                                  18.



       Bilow and Hanger were negligent because Plaintiff needed and requested a fiduciary.

Plaintiffcommunicatedthis needto Bilow. Bilow agreedto act as Plaintiffs fiduciary. In his

role as Plaintiffs fiduciary, Bilow sold, designed, manufactured, and fitted a robotic device

which was reasonably foreseeable to be challenging to use for writing or eating, and would be

dangerous for driving.

///



6 COMPLAINT
             Case 3:20-cv-01410-BR         Document 1    Filed 08/18/20     Page 7 of 8




                                                 19.

Hanger wasnegligent in their supervision ofBilow designingandconstructing the robotic

device. Hanger wasnegligent in not providing Plaintiffwith information, as referenced in

paragraph 10 above and otherrelated paragraphs. Additionally, Hangerwasnegligent in not

issuing a refund for the robotic device.

                                                20.

As a result of their negligence, Bilow and Hanger are liable to Plaintiff for economic damages

and noneconomic damages to Plaintiff, described in paragraphs 20 and 21 above.



               THIRD CLAIM FOR RELIEF: Fraudulent Misrepresentation
                                   (Against Hanser and Bilow)

                                                 21.

Plaintiffrealleges paragraphs 1 through20.

                                                 22.

Bilow omitted material information from his discussions with Plaintiff. As a result of fraud by

Hangerand Bilow, DefendantsHangerand Bilow are liable to Plaintifffor economic damages

and noneconomic damages, described in paragraphs 19 and 20 above.

                    SIXTH CLAIMFORRELIEF: Elder FinancialAbuse
                                   (Against Hanger and Bilow)

                                                 23.
Plaintiffrealleges paragraphs 1 through 20.



At the time of defendant Hanger and Bilow's taking of $70, 000 from Plaintiff, Plaintiff was 74

years old.

///



7 COMPLAINT
             Case 3:20-cv-01410-BR        Document 1        Filed 08/18/20   Page 8 of 8




                                                   25.

Based on the facts alleged above. Hanger and Bilow are liable to Plaintiff under ORS 124. 100 et

seq. for elder abuse, an amount equal to three times Plaintiffs economic damages, an amount to

three times Plaintiffs non-economic damages, and Plaintiffs reasonable aUomey fees and costs.



WHEREFORE Plaintiffrequests that this Court grantjudgment as follows:

        1.     Judgment against Defendants for economic damages in the amount of $70, 000,

the exact amount to be proven at trial;

       2.      Judgment against Defendants for non-economic damages in the amount not to

exceed $2, 000, 000, the exact amount to be proven at trial;

       3.      That this case by tried before ajury;

       4.      Judgment against Defendants for three times Plaintiffs economic or non-

               economic damages as awarded by a jury;

       5.      Judgment against Defendants for punitive damages in a fair and reasonable

               amount to be proven at trial;

        6.     Judgment against Defendants for deterrence damages in a fair and reasonable

               amount to be proven at trial; and

        7.     Judgmentfor costs, interest, attorney fees and suchother and further reliefas the

               Court deems just and equitable.



        DATED August 18, 2020

                                                         JonathanJ^Johnson, OSB 091184
                                                         Email:^fiathan@moorelawgrouppc.com
                                                         John(^ Moore, OSB 920998
                                                         Emrfl: john@moorelawgrouppc.com
                                                         Ph:503-675-4300
                                                         Fax:503-675-4301


   COMPLAINT
